

Exhibit 10.3
                        
EMPLOYMENT AGREEMENT


This Employment Agreement (this “Agreement”) is entered into by and between
Tribune Publishing Company, LLC (the “Company”), a Delaware limited liability
company, and Denise Warren (“Employee”), an individual. In consideration of the
mutual promises and covenants contained herein, and for good and valuable
consideration, the receipt and sufficiency of which are acknowledged by both
parties, the Company agrees to employ Employee and Employee agrees to accept
employment with the Company upon the terms and conditions set forth herein.


1.    EMPLOYMENT TERM.


The term of Employee’s employment hereunder shall commence on June 15, 2015 (the
“Effective Date”) and, unless terminated pursuant to Section 8 below, shall
continue through June 14, 2018 (the “Employment Term”).


2.    FREEDOM TO ENTER INTO THIS AGREEMENT.


Employee represents and covenants that: (a) the execution, delivery and
performance of this Agreement by her does not and will not conflict with,
breach, violate or cause a default under any contract, agreement, instrument,
order, judgment or decree to which Employee is a party or by which Employee is
bound; and (b) Employee is not a party to or bound by any employment agreement,
noncompetition agreement, non-solicitation agreement, confidentiality agreement
or other agreement or obligation with any other person or entity that would in
any way restrict or otherwise affect her performance of this Agreement.


3.    TITLE AND EMPLOYMENT DUTIES.
 
During the Employment Term and subject to the terms of this Agreement:


(a) Employee’s title will be CEO, East Coast Publishing, President of Digital
for Tribune Publishing Company (“Tribune”) and EVP of Tribune. East Coast
Publishing currently includes the following newspaper groups: The Daily Press,
LLC; The Morning Call, LLC; Orlando Sentinel Communications Company, LLC;
Sun-Sentinel Company, LLC; The Baltimore Sun Company, LLC; The Hartford Courant
Company, LLC.  Employee will have such duties and responsibilities as are
customarily exercised by someone serving in such a capacity as well as such
other duties commensurate with her title and position as the Company may
reasonably assign her from time to time. Within the overall annual budget
approved for the Company, as the same may be amended from time to time, in the
ordinary course of business and subject to applicable Company policy, Employee
will have the authority to direct and redirect expenditures within each business
for which she serves as CEO and President.


(b) Employee agrees to devote substantially all of her full business time,
attention, and energies to the business of the Company and further agrees that
she will perform her duties in a diligent, lawful and trustworthy manner, that
she will act in accordance with her title and responsibilities and otherwise
conduct herself in accordance with the written business and employee policies
and practices of the Company as applicable. Notwithstanding anything contained
in this Agreement to the contrary, Employee shall be permitted to continue to
serve (i) as a member of the Board of Directors of Electronic Arts and (ii) as a
member of any other Board of Directors so long as her service on any such other
Board of Directors is approved in advance by the Company’s Board of Directors
(said approval will not be unreasonably denied or delayed) and that her service
does not interfere or create any conflict with her duties and responsibilities
under this Agreement.

1



--------------------------------------------------------------------------------





(c) Employee shall report to the CEO of Tribune (“Tribune CEO”). Employee will
be based in and will work out of the Company’s New York City office.


4.    COMPENSATION.


During the Employment Term and subject to the terms of this Agreement:


(a) For the services rendered by Employee under this Agreement, the Company will
pay Employee a gross base salary of six hundred twenty-five thousand dollars
($625,000) per annum (the “Base Salary”). Employee’s Base Salary shall be
payable, less all authorized or required deductions, in accordance with the
Company’s then-effective payroll practices. Employee’s Base Salary will be
reviewed annually and may be increased (but not decreased) as determined by the
Company, such increases to be given, if given, in the discretion of the Company.


(b) Subject to Section 8 below, Employee shall have the opportunity to earn a
discretionary annual management incentive bonus (“Annual Bonus”), with a target
bonus opportunity of one hundred percent (100%) of her Base Salary (the “Target
Bonus”), under a bonus plan to be established in good faith by the Company,
based upon the achievement of both reasonably attainable annual Company and
individual performance objectives as established by the Company. The Annual
Bonus payable for any calendar year shall be paid, if paid, less all required or
authorized deductions, in the following calendar year at the time and in the
manner such bonuses are paid to other similarly situated executives receiving
annual bonus payments, but no later than ten (10) days after the Company files
the 10-K for the applicable calendar year. For the year 2015, Employee is
guaranteed an Annual Bonus (the “Guaranteed Bonus”) of no less than seventy five
percent (75%) of the Target Bonus, pro-rated for the period of her employment in
2015, to be paid in calendar year 2016 no later than ten (10) days after the
Company files the 10-K for 2015.


(c) As soon as reasonably practicable following commencement of employment with
respect to calendar year 2015, and for each of calendar year 2016 and calendar
year 2017 that occurs during the Employment Term, Employee shall be granted a
combination of restricted stock units (“RSUs”) and nonqualified stock options
(“Options”) in Tribune Publishing Company, valued in accordance with
Black-Scholes or similar option-pricing model, such awards having an aggregate
fair value equal to five hundred and fifty thousand dollars ($550,000) based on
the fair market value (the “FMV”) of the Company’s common stock on the date of
grant.  The equity award each year shall be divided among the two types of
awards as follows:  RSUs – 50% and Options – 50%.  Each grant of Options and
RSUs shall vest in equal annual installments over four (4) years and the grant
and vesting schedule will be on terms no less favorable than that of other
senior executive officers of the Company. The RSUs and Options shall be subject
to such other terms as set forth in the applicable grant agreement and in the
underlying equity plan as adopted by the Company. Except as specifically
provided otherwise in the grant agreement, if at all, all unvested Options and
RSUs shall terminate immediately upon termination of Employee’s employment for
any reason and all vested Options shall terminate immediately upon termination
of Employee’s employment by the Company with Cause, as defined below.




5.    BENEFITS.    


(a) While employed by the Company, Employee shall be entitled to participate in
the benefit plans and programs (including without limitation such medical,
dental, vision, life, disability, retirement and other health and welfare
plans), as the Company may have or establish from time to time for its employees
in

2



--------------------------------------------------------------------------------



which Employee would be entitled to participate pursuant to their then-existing
terms, in accordance with the terms and requirements of such plans. The
foregoing, however, is not intended and shall not be construed to require the
Company to establish any such plans or to prevent the modification or
termination of such plans once established, and no such action or failure
thereof shall affect this Agreement. It is further understood and agreed that
all benefits Employee may be entitled to while employed by the Company shall be
based upon her Base Salary and not upon any bonus, incentive or equity
compensation due, payable, or paid to Employee, except where, if at all, the
benefit plan provides otherwise.


(b) Employee will be eligible to receive five weeks (25 days) of paid vacation
per calendar year, pro-rated for partial years, to be scheduled and approved in
advance and taken in accordance with the Company’s policies and practices.


6.    BUSINESS EXPENSES.


During the Employment Term, the Company shall reimburse Employee for reasonable
travel and other expenses incurred in the performance of her duties hereunder as
are customarily reimbursed to employees in accordance with the then-applicable
expense reimbursement policies of Company.


7.    RESTRICTIVE AGREEMENTS.


(a) During her employment with the Company (whether or not such employment
continues beyond the Employment Term), Employee agrees that, except with respect
to (x) serving as a member of the board of directors of Electronic Arts, or (y)
serving as a member of another board of director approved in advance in
accordance with Section 3(b) above, her employment is on an exclusive basis and
that she: i) will not engage in any activity which is in conflict with her
duties and obligations hereunder, whether or not such activity is pursued for
gain, profit, or other pecuniary advantage; and ii) will not engage in any other
activities which could harm the business or reputation of the Company or any of
its affiliates.


(b) Employee agrees that during her employment with the Company and for the
earlier of (x) twelve (12) months after the date on which her employment with
the Company ends for any or no reason (whether terminated by her or by the
Company) or (y) June 14, 2019, except as required in the performance of her
duties for the Company, she will not: i) employ, either directly or indirectly,
any person previously employed by the Company or any of its affiliates, with
whom the Employee interacted with on a regular basis, unless at such time such
person is not then and has not been employed by the Company or any of its
subsidiaries, business units, or other affiliates for at least six (6) months,
or in any way solicit, entice, persuade or induce, either directly or
indirectly, any such person to terminate or refrain from renewing or extending
their employment with the Company or any of its subsidiaries, business units, or
other affiliates; or ii) intentionally interfere with the relationship of the
Company with any person or entity who or which is a customer, client, supplier,
developer, subcontractor, licensee or licensor or other business relation of the
Company, or assist any other person or entity in doing so; provided, however, a
solicitation pursuant to general recruitment advertising or use of recruitment
firms, in each case, that is not specifically directed at Company personnel, and
hiring individuals who respond to such solicitations, shall not be deemed to be
a violation of this Agreement.


(c) As a consequence of her employment by the Company, Employee will be privy to
the highest level of confidential and proprietary business information of the
Company and its affiliates, not generally known by the public or within the
industry and which, thereby, gives the Company and its affiliates a competitive
advantage and which has been the subject of reasonable efforts by the Company
and its affiliates to maintain such confidentiality. Except as required by law
or as expressly authorized by the Company in furtherance

3



--------------------------------------------------------------------------------



of her employment duties, Employee shall not at any time, during her employment
with the Company (whether or not such employment continues beyond the Employment
Term) or thereafter, directly or indirectly use, disclose, or take any action
which may result in the use or disclosure of, any Confidential Information.
“Confidential Information” as used in this Agreement, includes all non-public
confidential competitive, pricing, marketing, proprietary and other information
or materials relating or belonging to the Company or any of its affiliates
(whether or not reduced to writing), including without limitation all
confidential or proprietary information furnished or disclosed to or otherwise
obtained by Employee in the course of her employment, and further includes
without limitation: computer programs; patented or unpatented inventions,
discoveries and improvements; marketing, organizational, operating and business
plans; strategies; research and development; policies and manuals; sales
forecasts; personnel information (including without limitation the identity of
Company employees, their responsibilities, competence and abilities, and
compensation); medical information about employees; pricing and nonpublic
financial information; current and prospective customer lists and information on
customers or their employees; information concerning planned or pending
acquisitions, investments or divestitures; and information concerning purchases
of major equipment or property. Confidential Information does not include (i)
information that lawfully is or becomes generally and publicly known outside of
the Company and its affiliates other than through Employee’s breach of this
Agreement or breach by any person of some other obligation or (ii) information
the Employee learns from a third party who is not under an obligation of
confidence to the Company. Nothing herein prohibits Employee from disclosing
Confidential Information as legally required pursuant to a validly issued
subpoena or order of a court or administrative agency of competent jurisdiction,
provided that Employee shall first promptly notify the Company if she receives a
subpoena, court order or other order requiring any such disclosure, to allow the
Company to seek protection therefrom in advance of any such legally compelled
disclosure.


(d) Employee hereby acknowledges and agrees that the Company owns the sole and
exclusive right, title and interest in and to any and all Works (as defined
below), including without limitation all copyrights, trademarks, service marks,
trade names, slogans, inventions (whether patentable or not), patents, trade
secrets and other intellectual property and/or proprietary rights therein,
including without limitation all rights to sue for infringement thereof
(collectively, “IP Rights”). The Company’s right, title and interest in and to
the Works includes, without limitation, the sole and exclusive right to secure
and own copyrights and maintain renewals throughout the world, the right to
modify and create derivative works of or from the Works without any payment of
any kind to Employee, and the right to exclusively register or record any IP
Rights in the Works in the Company’s name. Employee agrees that all Works shall
be "works made for hire" for the Company as that term is defined in the
copyright laws of the United States or other applicable laws. To the extent that
any of the Works is determined not to constitute a work made for hire, or if any
rights in any of the Works do not accrue to the Company as a work made for hire,
Employee agrees that her signature on this Agreement constitutes an assignment
(without any further consideration) to the Company of any and all of Employee’s
respective IP Rights and other rights, title and interest in and to any and all
Works. “Works” means any inventions, invention disclosures, developments,
improvements, trade secrets, brands, logos, drawings, trademarks, service marks,
trade names, documents, memoranda, data, software programs, object code, source
code, ideas, original works of authorship, or other information that Employee
conceives, creates, develops, discovers, makes or acquires, in whole or in part,
either solely or jointly with another or others, during or pursuant to the
course of her employment by the Company or its affiliates, and that relate
directly or indirectly to the Company or any of its affiliates or their
respective businesses, or to the Company’s or any of its affiliates’ actual or
demonstrably anticipated research or development, and that are made through the
use of any of the Company’s or any of its affiliates’ equipment, facilities,
supplies, trade secrets or time, or that result from any work performed for the
Company or any of its affiliates, or that is based on any information of, or
provided to her by, the Company or any of its affiliates. Employee hereby is and
has been notified by the Company, and understands that the foregoing provisions
of this Section 7(d) do not apply to an invention for which no equipment,
supplies, facilities or trade secret information of the Company or any

4



--------------------------------------------------------------------------------



of its affiliates was used and which was developed entirely on her own time,
unless: (a) the invention relates at the time of conception or reduction to
practice (i) to the business of the Company or any of its affiliates or (ii) to
the Company’s or any of its affiliates’ actual or demonstrably anticipated
research and development, or (b) the invention results from any work performed
by Employee for the Company or any of its affiliates.


(e) It is mutually agreed and stipulated between Employee and the Company that
the covenants set forth in Section 7(a) through 7(d) of this Agreement are
necessary to protect the legitimate business interests of the Company and its
affiliates and are reasonable, including without limitation in time and scope.
    
(f) The amount of actual or potential damages resulting from Employee’s breach
of any provision of Section 7(a) through 7(d) of this Agreement will be
inherently difficult to determine with precision and, further, any breach could
not be reasonably or adequately compensated in money damages. Accordingly, any
breach by Employee of any provision of Section 7(a) through 7(d) of this
Agreement will result in immediate and irreparable injury and harm to the
Company and its affiliates for which the Company and its affiliates will have no
adequate remedy at law. The Company and/or its affiliates, thus, will be
entitled to temporary, preliminary and permanent injunctive relief to prevent
any such actual or threatened breach, without posting a bond or other security.
The Company’s and/or its affiliates’ resort to such equitable relief will not
waive any other rights that any of them may have to damages or other relief, and
the Company and/or its affiliates shall be entitled to reasonable attorney’s
fees and costs incurred in pursuing such an action should any of them prevail.


8.    TERMINATION/POST-TERMINATION PAYMENTS.


(a) This Agreement, except for Section 7(d) above, will automatically terminate
if Employee dies. In such case, the benefits available to her estate, heirs and
beneficiaries shall be determined in accordance with the applicable benefit
plans and programs then in effect, and the Company shall not have any further
obligations under this Agreement. This Agreement, except for Section 7(d) above,
will not survive Employee’s death, and will not inure to the benefit of her
heirs, assigns and/or designated beneficiaries.


(b) The Company may terminate Employee’s employment at any time during the
Employment Term for “Cause.” “Cause” shall be determined by the Company in its
unfettered good faith discretion, but shall mean the occurrence of any one or
more of the following (it being acknowledged and agreed that a Disability of the
Employee shall not be deemed to be Cause):


(i) a material failure by Employee to perform her duties of employment in a
manner reasonably satisfactory to the Company after having been notified in
writing of such specific performance deficiencies and having not less than
thirty (30) days to correct the deficiencies;
(ii) failure or refusal to implement or follow reasonable and lawful directives
of the Company, if such breach is not cured (if curable) within 20 days after
written notice thereof to the Employee by the Company;
(iii) a material breach of any material provisions of this Agreement, or a
material violation of the then existing policies, procedures or rules of the
Company, as applicable, if such breach is not cured (if curable) within 20 days
after written notice thereof to the Employee by the Company;
(iv) the commission of an act of fraud, embezzlement, theft, material
misappropriation (whether or not related to employment with the Company) or the
commission of or nolo contendere or guilty plea to any felony; or
(v) intentional misconduct materially injurious to the Company, its affiliates
or subsidiaries, either monetarily or otherwise.



5



--------------------------------------------------------------------------------



(c)(1) The Company may terminate Employee’s employment, at any time, other than
for Cause as defined above. (2) Employee may terminate her employment at any
time during the Employment Term with or without “Good Reason.” “Good Reason”
means, without Employee’s prior written consent, one or more of the following
events: (a) a reduction in the Base Salary or a reduction in the Target Bonus;
(b) a material failure by the Company to pay in accordance with the terms of
this Agreement; (c) a material diminution or adverse change in Employee’s
duties, authority, responsibilities, reporting line, title or positions
including a sale of all or substantially all of the East Coast Publishing
newspaper groups; (d) a Change in Control; provided, however, that prior to
resigning for Good Reason, Employee shall give written notice to the Company of
the facts and circumstances claimed to provide a basis for such resignation not
more than thirty (30) days following her knowledge of such facts and
circumstances or with respect to a Change in Control, not more than five (5)
days following the occurrence of a Change in Control), and, if curable (with the
understanding that the occurrence of a Change in Control is not curable), the
Company shall have thirty (30) days after receipt of such notice to cure such
facts and circumstances (and if so cured, then Employee shall not be permitted
to resign with Good Reason in respect thereof). Any resignation with Good Reason
shall be communicated to the Company by written notice, which shall include
Employee’s date of termination of employment (which, except as set forth in the
preceding sentence or in the event of a Change in Control, shall be a date at
least ten (10) days after delivery of such notice and the expiration of such
cure period and not later than 60 days thereafter and which, in the case of a
Change in Control, shall be within ten (10) days following the effective date of
the Change in Control).


(d) If the Company terminates Employee’s employment other than for Cause as
defined above or if Employee resigns for Good Reason during (and not after) the
Employment Term, the Company will provide her within twenty (20) days after the
date on which Employee’s employment terminates with a Waiver and General Release
in the form attached as Exhibit B hereto (the “Waiver”) of any and all
legally-waivable claims against the Company and its past, present, and future
parents, divisions, subsidiaries, partnerships, other affiliates, and other
related entities (whether or not they are wholly owned); and the past, present,
and future owners, trustees, fiduciaries, administrators, shareholders,
directors, officers, partners, agents, representatives, members, associates,
employees, and attorneys of each entity listed above, and provided that on or
within twenty one (21) days after the date on which Employee receives the Waiver
or such longer period as may be applicable under the ADEA, Employee: i) signs,
dates and returns the Waiver to the Company; and ii) does not revoke the Waiver
in accordance with its terms, the Company will, as liquidated damages
(“Liquidated Damages”), pay (or commence paying as the case may be) Employee on
the first payroll date following the sixtieth (60th) day after the Employee is
terminated or resigns (i) twelve (12) months of her Base Salary, less all
required or authorized deductions, said payments to be made in bi-weekly
installments (such period, the “Severance Period”), (ii) the Guaranteed Bonus to
the extent not yet paid, (iii) any unpaid Annual Bonus with respect to the
calendar year immediately preceding the calendar year of termination of
employment, (iv) a pro-rata amount of the Annual Bonus based on actual
performance with respect to the calendar year of termination of employment,
based on the number of days worked in such calendar year, said payment to be
made at the time and in the same manner as other senior executive officers of
the company, (v) accelerated vesting of all outstanding unvested equity awards
granted under Section 4(c) prior to the date of termination that would have
vested in the ordinary course over the one (1) year period following such
termination and (vi) to the extent Employee elects COBRA and to the extent that
the payments within this sentence do not cause the Company to incur penalties or
an additional expense beyond the payments themselves, the Company shall pay the
employee an amount equal to the full COBRA premium minus the amount of
contributions paid by other comparable employees of the Company. Employee shall
be under no duty to mitigate damages hereunder.
 

6



--------------------------------------------------------------------------------



(e) The parties expressly agree that the Company’s payment of Liquidated Damages
pursuant to Section 8(d) above precludes Employee from eligibility for or
entitlement to any and all other damages, including but not limited to
compensation, benefits or perquisites, subject to any benefits that may be
vested under the terms of applicable benefit plans in which she participates.
Notwithstanding any other provision of this Agreement, Employee shall not
participate in or be eligible under (and Employee hereby waives participation
in) any other severance or severance-related plan or program of the Company or
any of its affiliates in effect at any time (whether her employment terminates
or is terminated with or without Cause during the Employment Term).
9.    CODE SECTIONS 409A AND 280G.


(a) It is intended that any amounts and benefits payable under this Agreement,
including the Options and RSUs, will be exempt from or comply with Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), and treasury
regulations relating thereto, so as not to subject Employee to the payment of
any interest and tax penalty which may be imposed under Section 409A of the
Code, and this Agreement shall be interpreted and construed accordingly,
provided, however, that the Company and its affiliates shall not be responsible
for any such interest and tax penalties. All references in this Agreement to
Employee’s termination of employment shall mean a separation from service within
the meaning of Section 409A of the Code. The timing of the payments or benefits
provided herein may be modified to so comply with Section 409A of the Code. Any
reimbursement payable to Employee pursuant to this Agreement shall be
conditioned on the submission by Employee of all expense reports reasonably
required by the Company under any applicable expense reimbursement policy, and
shall be paid to Employee in accordance with Company practices following receipt
of such expense reports (or invoices), but in no event later than the last day
of the calendar year following the calendar year in which Employee incurred the
reimbursable expense. Notwithstanding any other provision in this Agreement, if
on the date of Employee’s separation from service (as defined in Section 409A of
the Code) (i) the Company or any member of its controlled group under Section
414(b) or (c) of the Code is a publicly traded corporation and (ii) Employee is
a “specified employee,” as defined in Section 409A of the Code, then to the
extent any amount payable under this Agreement upon Employee’s separation from
service constitutes the payment of nonqualified deferred compensation, within
the meaning of Section 409A of the Code, that under the terms of this Agreement
would be payable prior to the six (6) month anniversary of Employee’s separation
from service, such payment shall be delayed until the earlier to occur of (x)
the first day of the month following the six (6) month anniversary of Employee’s
separation from service or (y) the date of Employee’s death.


(b) Notwithstanding any other provision of this Agreement to the contrary, to
the extent that any payment or distribution of any type to or for the Employee
by the Company (or by any affiliate of the Company, any person or entity who
acquires ownership or effective control of the Company or ownership of a
substantial portion of the Company’s assets (within the meaning of Section 280G
of the Code and the regulations thereunder)), or any affiliate of such person or
entity, whether paid or payable or distributed or distributable pursuant to the
terms of this Agreement or otherwise (the “Total Payments”), is or will be
subject to the excise tax imposed under Section 4999 of the Code (the “Excise
Tax”), then the Total Payments shall be reduced (but not below zero) if and to
the extent that a reduction in the Total Payments would result in the Employee
retaining a larger amount, on an after-tax basis (taking into account federal,
state and local income taxes and the Excise Tax), than if the Employee received
the entire amount of such Total Payments. The determination of whether the Total
Payments shall be reduced and the amount of such reduction shall be determined
by an accounting firm selected by the Employee and the Company, shall be paid
for by the Company, and shall be final and binding upon the Employee and the
Company.


10.    NOTICES.

7



--------------------------------------------------------------------------------



  
Any notice, request, or other communication required or permitted to be given
hereunder shall be made to the following addresses or to any other address
designated by either of the parties hereto by notice similarly given: (a) if to
the Company, to Tribune Publishing Company, LLC, c/o Chief Executive Officer,
435 N. Michigan Avenue, Chicago, IL 60611; and (b) if to Employee, to her last
known home address in the Company’s records. All such notices, requests, or
other communications shall be sufficient if made in writing either (i) by
personal delivery to the party entitled thereto, (ii) by certified mail, return
receipt requested, or (iii) by express courier service with proof of delivery,
and shall be effective upon personal delivery, upon the fourth (4th) day after
mailing by certified mail, or upon the second (2nd) day after sending by express
courier service.


11.    COMPANY PROPERTY


Except as required in furtherance of Employee’s employment, Employee will not
remove from the Company’s premises any property of the Company or its
affiliates, including without limitation any documents or things containing any
Confidential Information, computer programs and drives or storage devices of any
kind (portable or otherwise), files, forms, notes, records, charts, or any
copies thereof (collectively, "Property"). Upon any termination at any time by
either party of Employee's employment for any or no reason, Employee shall
return to the Company, and shall not alter, delete or destroy, any and all
Property, including without limitation any and all laptops and other computer
equipment, iPhones, iPads, laptops, blackberries and similar devices,
cellphones, credit cards, keys and other access cards, and electronic and
hardcopy files.


12.    NONDISPARAGEMENT.


Each of (i) the Company entity (limited to official Company statements or press
releases and specifically excluding any statements made by individual employees)
and (ii) Employee agrees that they will not, at any time during Employee’s
employment with the Company (whether or not such employment continues beyond the
Employment Term) or thereafter take (directly or indirectly, individually or in
concert with others) any actions or make any communications calculated or likely
to have the effect of undermining, disparaging or otherwise reflecting
negatively upon the reputation, goodwill, or standing in the community of the
other, or any of their respective subsidiaries, business units, other
affiliates, officers, directors, employees and/or agents, provided that nothing
herein shall prohibit either party from giving truthful testimony or evidence to
a governmental entity, or if properly subpoenaed or otherwise required to do so
under applicable law.


13.    ASSIGNMENT.


This is an Agreement for the performance of personal services by Employee and
may not be assigned by Employee. This Agreement may be assigned or transferred
to, and shall be binding upon and shall inure to the benefit of: (a) the
Company, or its subsidiaries, business units, or other affiliates and its/their
respective legal successors; and (b) any person or entity that at any time
(whether by merger, purchase or otherwise) acquires all or substantially all of
the assets, ownership interests or business of the Company.


14.        GOVERNING LAW; INTERPRETATION OF THE AGREEMENT.


This Agreement shall be construed and interpreted in accordance with the laws of
the State of New York (without giving effect to the choice of law principles
thereof). Employee and the Company acknowledge that each party had an equal
opportunity to review and/or modify the provisions set forth in this Agreement.
Thus, in the event of any misunderstanding, ambiguity or dispute concerning this
Agreement's provisions or their interpretation, no rule of construction shall be
applied that would result in having this Agreement

8



--------------------------------------------------------------------------------



interpreted against either party. The language of all parts in this Agreement
shall be construed as a whole, according to fair meaning, and not strictly for
or against any party. The headings provided in boldface are inserted for the
convenience of the parties and shall not be construed to limit or modify the
text of this Agreement.


15.
COMPLETE AGREEMENT.



This Agreement embodies the entire agreement and understanding of the parties
hereto with regard to the matters described herein and supersedes any and all
prior and/or contemporaneous agreements and understandings, oral or written,
actual or alleged, between said parties regarding such matters, including
without limitation concerning Employee’s compensation arrangements or other
terms and conditions of employment (if any), and any actual or alleged prior
employment agreements with or involving the Company or any of its affiliates.
This Agreement cannot be amended, modified, supplemented or altered except by
written amendment signed by Employee and the Chief Executive Officer of the
Company.


16.    SEVERABILITY/REFORMATION.
Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law. If any provision of
this Agreement is found by a court of competent jurisdiction to be unreasonable
or otherwise unenforceable, it is the purpose and intent of the parties that any
such provision be deemed modified or limited so that, as modified or limited,
such provision may be enforced to the fullest extent possible. If any provision
of this Agreement is held to be prohibited by or invalid under applicable law
(notwithstanding any attempted modification or limitation pursuant to the
preceding sentence), such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
17.    SURVIVAL.


Except as provided in Section 8(a) above, the provisions of Section 2 and of
Sections 7 through 17 (inclusive) of this Agreement shall survive any expiration
of the Employment Term and any termination of Employee’s employment at any time
(whether during or after the Employment Term) by either party with or without
Cause, and shall not be limited or discharged by any alleged breach or
misconduct on the part of the Company.



9



--------------------------------------------------------------------------------





18.    INDEMNIFICATION.


Employee will be entitled to indemnification and prompt advancement of legal
fees, costs, and expenses, on the same terms as indemnification and advancement
are made available to other senior executives of Tribune, whether through the
Company’s by-laws, certificate of incorporation, or otherwise. During the
Employment Term, Employee shall be entitled to the same directors’ and officers’
liability insurance coverage that Tribune provides generally to its directors
and officers, as may be altered from time to time for such directors and
officers.


19.    MISCELLANEOUS.


This Agreement may be executed in two or more counterparts, or by facsimile
transmission, each of which shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument. The headings
contained in this Agreement are for reference purposes only, and shall not
affect the meaning or interpretation of this Agreement.




DENISE WARREN
TRIBUNE PUBLISHING COMPANY, LLC







_/s/ Denise Warren________ _/s/ Jack Griffin__________________
Jack Griffin, CEO

    


Date: __5/5____________, 2015
Date: __May 6___________, 2015




10



--------------------------------------------------------------------------------



EXHIBIT A


“Change in Control” means the occurrence of any of the following events:
(a)    Consummation of a merger, consolidation, or other reorganization of the
Company (“Business Combination”), sale of securities representing a majority of
the voting equity securities of the Company in a tender offer, equity placement,
or other transaction, or the sale of all or substantially all of the Company’s
business and/or assets as an entirety to (“Sale”), one or more entities that are
not subsidiaries or affiliates of the Company, unless immediately following such
Business Combination or Sale, (i) 50% or more of the total voting power of (x)
the entity resulting from such Business Combination or the entity that has
acquired all or substantially all of the business or assets of the Company in a
Sale (in either case, the “Surviving Company”), or (y) if a Sale, the ultimate
parent entity that directly or indirectly has Beneficial Ownership of sufficient
voting securities eligible to elect a majority of the board of directors (or the
analogous governing body) of the Surviving Company (the “Parent Company”), is
represented by the outstanding common voting securities of the Company, as
applicable, that were outstanding immediately prior to such Business Combination
or Sale (or, if applicable, is represented by shares into which the outstanding
common voting securities of Tribune or the Company, as applicable, were
converted or exchanged pursuant to such Business Combination or Sale), (ii) no
Person is or becomes the Beneficial Owner, directly or indirectly, of more than
50% of the total voting power of the outstanding voting securities eligible to
elect members of the board of directors (or the analogous governing body) of the
Surviving Company (if a Business Combination) or the Parent Company (if a Sale),
and (iii) at least a majority of the members of the board of directors (or the
analogous governing body) of the Surviving Company (if a Business Combination)
or the Parent Company (if a Sale) following the consummation of the Business
Combination or Sale were members of the board of directors (or the analogous
governing body) at the time of such board’s approval of the execution of the
definitive agreement providing for such Business Combination or Sale or
recommendation or approval of such tender offer, equity placement, or other
transaction (terms capitalized but not otherwise defined in this subsection (a)
of this Exhibit A have the meaning set forth in Tribune’s 2014 Omnibus Incentive
Plan); or
(b)    Individuals who on June 15, 2015 constituted the Board cease to
constitute at least a majority thereof, unless the election, or the nomination
for election by Tribune’s stockholders, of each new director was approved by a
vote of at least two-thirds (2/3) of the directors then still in office who were
directors on June 15, 2015 (including for these purposes, new members whose
election or nomination was so approved), but excluding, for this purpose, any
such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a person other than the Board.

11



--------------------------------------------------------------------------------





EXHIBIT B
SEPARATION AGREEMENT AND GENERAL RELEASE
This Separation Agreement and General Release (this “Agreement”) is entered into
voluntarily by and between Denise Warren, on behalf of herself, her agents,
assignees, successors, heirs, executors, administrators, beneficiaries,
trustees, and personal and legal representatives (collectively, “Employee”) and
Tribune Publishing Company, LLC (the “Company”).


WHEREAS, Employee is employed as CEO, East Coast Publishing, President of
Digital for Tribune Publishing Company (“Tribune”) and EVP of Tribune pursuant
to that certain Employment Agreement by and between the Company and you dated
__________ __, 2015 (the "Employment Agreement"); and


WHEREAS, Employee and the Company wish to enter into this Agreement to set forth
the terms of Employee’s separation from employment with the Company, her
agreement to adhere to certain restrictive covenants following her separation
and her release of all claims to the date of this Agreement;


NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Employee and the Company agree as follows:


1.
Separation from Employment.



Employee’s employment with the Company shall terminate effective as of the close
of business on _________ __, 201_ (the “Separation Date”). Employee is hereby
removed effective as of the Separation Date from any and all officer position(s)
that she held or may have held with the Company or any of its affiliates.
Employee hereby voluntarily resigns, effective as of the Separation Date, from
any and all director position(s), if any, that she holds or may hold with the
Company or any affiliate of the Company, and the Company (on behalf of itself
and its affiliates) hereby accepts all such resignations. After the Separation
Date, Employee shall not enter into, have the authority to enter into, or hold
herself out as having the authority to enter into, any transaction, contract or
other obligation of any kind on behalf of the Company or any of its affiliates.


2. Payments and Benefits


Subject to the terms of this Agreement, and provided that Employee (i) signs and
returns this Agreement to the Company within twenty one (21) days after her
receipt of this Agreement or within five (5) business days after the Separation
Date, whichever is later

12



--------------------------------------------------------------------------------



(but in no event prior to the Separation Date), (ii) complies with this
Agreement’s terms and (iii) does not revoke it in accordance with Section 5
below, the Company shall pay Employee severance, and shall provide Employee the
benefits, in each case as set forth in Section 8(d) of the Employment Agreement.


3. Unpaid Salary and Expenses.
  
Regardless of whether Employee executes this Agreement, the Company will: (a)
pay Employee for any earned but unpaid salary through the Separation Date, and
for any earned and unused vacation as of the Separation Date, as determined by
the Company in a manner consistent with its customary practices and in
accordance with applicable law, in each case less any required or authorized
withholding and deductions, on or before the next regularly scheduled Company
payroll date following the Separation Date or as required by applicable law,
and, if Employee has been advanced vacation pay by the Company, the Company will
waive the collection or return of any such advanced vacation pay; and (b)
reimburse Employee for any appropriate unreimbursed business expenses existing
as of the Separation Date subject to and in accordance with Section 6 below and
any applicable Company policies and practices. Employee’s rights (if any) under
any applicable pension and welfare benefit plans of the Company or any of its
affiliates based on her participation as an employee prior to the Separation
Date (but expressly excluding any past, present or future incentive or severance
plans, all of which Employee does not and shall not participate in) shall be
determined in accordance with the terms and conditions of those plans, which
plans, terms and conditions the Company (and, as applicable, its affiliates) may
amend, modify, suspend or terminate at any time for any or no reason in its
discretion; provided that nothing in this Agreement shall affect any of
Employee’s rights under any 401(k) plan or other retirement plan or any equity
plan of the Company or any of its affiliates in which Employee participates
which rights do not, by the terms of any such plan, terminate upon termination
of Employee’s employment with the Company.


4. Compliance with IRS Code Section 409A.
It is intended that any amounts and benefits payable under this Agreement will
be exempt from or comply with Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), and treasury regulations relating thereto, so as not to
subject Employee to the payment of any interest or tax penalty which may be
imposed under Section 409A of the Code, and this Agreement shall be interpreted
and construed accordingly, provided, however, that the Company and its
affiliates shall not be responsible for any such interest and tax penalties. All
references in this Agreement to Employee’s termination of employment shall mean
a separation from service within the meaning of Section 409A of the Code. The
timing of the payments or benefits provided herein may be modified to so comply
with Section 409A of the Code. Any reimbursement payable to Employee pursuant to
this Agreement shall be conditioned on the submission by Employee of all expense
reports reasonably required by the Company under any applicable expense
reimbursement policy, and shall be paid to Employee within the time-period
provided

13



--------------------------------------------------------------------------------



under such policy, but in no event later than the last calendar day of the
calendar year following the calendar year in which Employee incurred the
reimbursable expense. Any amount of expenses eligible for reimbursement or
in-kind benefit provided during a calendar year shall not affect the amount of
expenses eligible for reimbursement or in-kind benefit to be provided during any
other calendar year. The right to reimbursement or to an in-kind benefit
pursuant to this Agreement shall not be subject to liquidation or exchange for
any other benefit.
 
5. Released Parties.


The term "Released Parties" (and, when used singularly, the term “Released
Party”) as used in this Agreement includes: (a) the Company and its past,
present, and future parents, divisions, subsidiaries, partnerships, other
affiliates, and other related entities (whether or not they are wholly owned),
including without limitation the Company; and (b) the past, present, and future
owners, trustees, fiduciaries, administrators, shareholders, directors,
officers, partners, agents, representatives, members, associates, employees, and
attorneys of each entity listed in subpart (a) above; and (c) the predecessors,
successors, and assigns of each entity listed in subparts (a) and (b) above.


6. Comprehensive General Release and Waiver of Claims.
 
(a) Employee hereby waives, forever relinquishes and releases the Company and
the other Released Parties from any and all claims, whether currently known or
unknown, liquidated or unliquidated, contingent or otherwise, that Employee now
has or has ever had against the Company or any of the other Released Parties
arising from or related to any act, omission, or thing occurring or existing at
any time prior to or on the date on which Employee signs this Agreement. Without
limiting the foregoing, the claims waived, relinquished and released by Employee
hereunder include, but are not limited to (collectively, "Claims"):


(i) all claims arising out of or related in any way to Employee’s employment,
compensation, other terms and conditions of employment, or termination from
employment with the Company or any of the other Released Parties, including
without limitation all claims for any compensation payments, bonus, severance
pay, equity, or any other compensation or benefit, and all claims arising under
any actual or alleged employment agreement, whether written or oral, with any of
the Released Parties;


(ii) all claims that were or could have been asserted by Employee or on her
behalf: (A) in any federal, state, or local court, commission, or agency; (B)
under any contract, agreement or covenant (express or implied); (C) under any
tort theory; (D) under any other common law theory; or (E) under any federal,
state, or local law, regulation, ordinance, constitutional provision, or
executive order; and


(iii) all claims that were or could have been asserted by Employee or on her
behalf arising under any of the following laws, as amended from time to time:
the Age Discrimination

14



--------------------------------------------------------------------------------



in Employment Act, Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, the Genetic Information Nondiscrimination Act, the Employee
Retirement Income Security Act, the Family and Medical Leave Act, the Lilly
Ledbetter Fair Pay Act of 2009, the Worker Adjustment and Retraining
Notification Act, the New York Labor Law, the New York Civil Rights Law, the New
York Executive Law, the New York State Human Rights Law, the New York City Human
Rights Law, the New York City Administrative Code, the New York City Earned Sick
Time Act, and the New York Constitution, including all amendments to any of the
foregoing, and any other federal, state or local human rights, civil rights,
wage and hour, pension or labor law, rule and/or regulation.


(b) Employee acknowledges and agrees that she is aware that she may hereafter
discover claims presently unknown or unsuspected, or facts in addition to or
different from those which she now knows or believes to be true, with respect to
the matters released herein. Nevertheless, it is Employee's intention to fully,
finally and forever release all such matters, and all actual and potential
claims arising out of or relating thereto, which do now exist, may exist or
heretofore have existed against the Released Parties or any of them at any time
prior to or on the date on which Employee signs this Agreement.


(c) EMPLOYEE AGREES THAT HER WAIVER AND RELEASE OF RIGHTS UNDER THIS AGREEMENT
IS KNOWING AND VOLUNTARY AND AGREES THAT SHE: (I) HAS BEEN GIVEN AT LEAST TWENTY
ONE (21) CALENDAR DAYS IN WHICH TO CONSIDER, SIGN AND RETURN THIS AGREEMENT TO
THE COMPANY; (II) HAS BEEN AND HEREBY IS ADVISED IN WRITING TO CONSULT WITH AN
ATTORNEY OF HER CHOOSING (AND AT HER COST) CONCERNING THIS AGREEMENT; AND (III)
WILL HAVE SEVEN (7) CALENDAR DAYS AFTER THE DATE OF HER SIGNING TO REVOKE THIS
AGREEMENT IF SHE SO DESIRES. ANY REVOCATION MUST BE IN WRITING, SIGNED BY HER
AND MUST BE RECEIVED BY JULIE K. XANDERS, ESQ., OFFICE OF THE GENERAL COUNSEL,
TRIBUNE PUBLISHING, 202 W. 1ST STREET, LOS ANGELES, CA 90012;
Julie.xanders@tribpub.com, WITHIN THE REVOCATION PERIOD TO BE DEEMED EFFECTIVE.
THIS AGREEMENT SHALL BE VOID AND OF NO FORCE AND EFFECT IF EMPLOYEE TIMELY
REVOKES IT, BUT IF SHE SIGNS AND DOES NOT REVOKE IT WITHIN THE FOREGOING
REVOCATION PERIOD, THEN IT SHALL THEN BECOME EFFECTIVE AND ENFORCEABLE.




7. Exempted Claims.


Notwithstanding Sections 7 and 8 above, nothing in this Agreement shall waive or
release: (a) any claim that cannot be waived or released by law; (b) any claim
for any sums or benefits expressly to be paid, provided or reimbursed under this
Agreement; (c) any claim for any vested, accrued benefits to which Employee is
(or becomes) otherwise entitled pursuant to the terms and conditions of any of
the benefit plans in which she

15



--------------------------------------------------------------------------------



participated prior to the Separation Date (but not any incentive or severance
plans); (d) any claim for workers’ compensation or unemployment insurance
benefits; or (e) any claim, if any, to indemnification under applicable
statutory or common law or any insurance, charter or by-laws of the Company or
any of its affiliates, it being understood and agreed that this Agreement does
not create or expand upon any such rights (if any) to indemnification.


8. Certain Representations and Warranties.
Employee represents and warrants that: (a) she has not filed or initiated any
legal, equitable, administrative, or other proceeding(s) of any kind against any
of the Released Parties; (b) no such proceeding(s) have been initiated against
any of the Released Parties on her behalf; (c) she is the sole owner of the
actual or alleged claims that are waived, relinquished and released in Sections
5 and 6 above; (d) no such claim has been transferred or assigned or caused to
be transferred or assigned to any other person, firm, corporation or other legal
entity; and (e) she has the full right and power to grant, execute, and deliver
the releases, undertakings, and agreements contained in this Agreement.
9. Ethical Standards.
Employee agrees that she has been given an adequate opportunity to advise Human
Resources, management, and/or the Internal Audit Department, and has so advised
such representative(s) in writing, of any facts that she is aware of that
constitute or might constitute a violation of any ethical, financial, legal or
contractual standards or obligations of the Company. Employee further agrees
that she is not aware of any existing or threatened claims, demands, charges or
lawsuits that she has not disclosed in writing to the Company.
10. Complete Settlement; No Further Payments or Recovery.


Employee acknowledges and agrees that this Agreement, including without
limitation the payments and benefits provided hereunder, provide Employee with
valuable consideration to which Employee would not otherwise be entitled if she
did not sign this Agreement. The consideration herein is accepted by Employee as
being in full accord, satisfaction, compromise and settlement of any and all
claims and potential claims, and Employee expressly agrees that she is not
entitled to and shall not receive any further payments, benefits, or other
compensation or recovery of any kind from the Company or any of the other
Released Parties, except as and to the extent expressly provided in this
Agreement or in a defined benefit plan, if applicable. Employee further agrees
that in the event of any further proceedings whatsoever based upon any matter
released herein, the Company and each of the other Released Parties shall have
no further monetary or other obligation of any kind to Employee, including
without limitation any obligation for any costs, expenses or attorneys’ fees
incurred by or on behalf of Employee.
11. Confidential Information, Intellectual Property and Restrictive Covenants.



16



--------------------------------------------------------------------------------



(a) During her employment with the Company, Employee was privy to the highest
level of confidential and proprietary business information of the Company and
its affiliated companies, not generally known by the public or within the
industry and which thereby gives the Company and its affiliated companies a
competitive advantage and which has been the subject of reasonable efforts by
the Company and its affiliated companies to maintain such confidentiality.
Except as required by law, Employee shall not, at any time, directly or
indirectly, use, disclose, or take any action which may result in the use or
disclosure of any “Confidential Information.” “Confidential Information” as used
in this Agreement includes all confidential competitive, pricing, programming,
marketing, proprietary and other information or materials relating or belonging
to the Company or any of its affiliates (whether or not reduced to writing),
including without limitation all confidential or proprietary information
furnished or disclosed to or otherwise obtained by Employee in the course of her
employment, and further includes without limitation: computer programs; patented
or unpatented inventions, discoveries, developments and improvements; marketing,
organizational, operating and business plans; strategies; research and
development; policies and manuals; sales forecasts; personnel information
(including without limitation the identity of Company employees, their
responsibilities, competence and abilities, and compensation); trade secrets,
know-how and other information concerning the Company’s proprietary systems,
unique identifier codes, databases and database structures and technology;
medical information about employees; information about the Company’s legal
positions and opinions concerning the Company’s businesses, operations,
competitors, third-party intellectual property risks, litigation and strategies;
pricing and nonpublic financial information; current and prospective customer or
advertiser lists and information on customers, advertisers or their employees;
information concerning planned or pending acquisitions, investments or
divestitures; and information concerning purchases of major equipment or
property. “Confidential Information” does not include information that (i)
lawfully is or becomes generally and publicly known outside of the Company and
its affiliates other than through Employee’s breach of this Agreement or breach
by any person of some other obligation, (ii) Employee learns from a third party
who is not under an obligation of confidence to the Company, or (iii) is
required to be disclosed pursuant to any applicable law or court order.
(b) Except as required by law or to enforce the obligations established by this
Agreement, neither Employee nor any person acting by, through, or in concert
with her, shall directly or indirectly, publish, disseminate, disclose, or cause
or permit to be published, disseminated, or disclosed to any individual or
entity, any information relating to the existence or content of this Agreement
or the circumstances and discussions that led up to it, including, without
limitation, the fact or amount of payments provided herein. This paragraph shall
not be construed, however, to prevent Employee from disclosing information to
any attorney, accountant or tax advisor with whom she may consult for the
purpose of obtaining professional advice or services, or to any governmental
taxing authority, or to her immediate family.

17



--------------------------------------------------------------------------------



(c) Nothing herein prohibits Employee from disclosing Confidential Information
or the terms of this Agreement as legally required pursuant to a validly issued
subpoena or order of a court or administrative agency of competent jurisdiction,
provided that Employee shall first promptly notify the Company if she receives a
subpoena, court order or other order requiring any such disclosure, to allow the
Company, if it so desires, to seek protection therefrom in advance of any such
legally compelled disclosure.
(d) Employee hereby reaffirms her obligation to abide by the restrictive
agreements set forth in Section 7 of the Employment Agreement.
12. Non-Disparagement.


Employee shall refrain from all conduct, verbal or otherwise, that directly or
indirectly denigrates, disparages, damages the reputation, goodwill, or standing
or otherwise conveys or causes to be conveyed an unfavorable impression of the
Company or any of the other Released Parties, provided that nothing herein shall
prohibit Employee from giving good faith testimony, information, or evidence to
a governmental entity, or if properly subpoenaed or otherwise required to do so
under applicable law. The Company entity (limited to official Company statements
or press releases and specifically excluding any statements made by individual
employees) shall refrain from all conduct, verbal or otherwise, that directly or
indirectly denigrates, disparages, damages the reputation, goodwill, or standing
or otherwise conveys or causes to be conveyed an unfavorable impression of the
Employee, provided that nothing herein shall prohibit the Company or such senior
executive officer from giving good faith testimony, information, or evidence to
a governmental entity, or if properly subpoenaed or otherwise required to do so
under applicable law.


13. Remedies.
  
The amount of actual or potential damages resulting from Employee’s breach of
any of the provisions in Sections 11 or 12 of this Agreement will be inherently
difficult to determine with precision and, further, any breach could not be
reasonably or adequately compensated in money damages. Accordingly, any breach
by Employee of any of the provisions in Sections 11 or 12 of this Agreement will
result in immediate and irreparable injury and harm to the Company and its
affiliates for which the Company and its affiliates will have no adequate remedy
at law. The Company and its affiliates shall be entitled to temporary,
preliminary and permanent injunctive relief to prevent any such actual or
threatened breach, without posting a bond or other security or limiting other
available damages or remedies. In the event of a breach of the terms of this
Agreement by any party, the non-breaching party shall be entitled to all damages
allowed under applicable law, including without limitation all attorneys' fees.



18



--------------------------------------------------------------------------------





14. Cooperation.


Employee agrees to reasonably cooperate with the orderly transfer of her
responsibilities as Employer may direct, including: (i) complying with any
reasonable Employer request for information after the Separation Date; (ii)
making herself reasonably available in connection with any and all claims,
disputes, negotiations, investigations, and lawsuits or administrative
proceedings involving Employer; and (iii) providing reasonably thorough and
accurate information or documents, providing truthful declarations or statements
to Employer, meeting with attorneys or other representatives of Employer,
preparing for and giving thorough and truthful testimony, and/or otherwise
cooperating in the investigation, defense or prosecution of proceedings
involving Employer. [ Employee further agrees, in exchange for the consideration
contained in this Agreement, that she will provide transition services (the
“Transition Services”) to Employer for twelve (12) months following the
Separation Date, as needed, or upon Employer’s request. Such post-employment
Transition Services shall be considered consulting services, and shall in no way
constitute employment with Employer. Employee understands and agrees that the
consideration provided for in this Agreement is, in part, in exchange for her
provision of such Transition Services, and that she is not entitled to further
payment for such services.] However, Company shall reimburse Employee for all
reasonable out-of-pocket business expenses incurred by Employee in connection
with her cooperation hereunder and with the Company’s business expense
reimbursement policies, as in effect or amended from time to time.
 
15. Company Property.


Employee will not remove from the Company’s premises, or alter, delete or
destroy, any property of the Company or the other Released Parties, including
without limitation any documents or things containing any Confidential
Information, computer programs and electronic or hardcopy diskettes, files,
data, forms, notes, records, charts, or any copies thereof (collectively,
"Property"). Also, Employee shall return to the Company all Property, including
without limitation any and all Company computer equipment, blackberries and
similar devices, credit cards, keys and other access cards, and electronic and
hardcopy files.


16. Non-Admissions.


Nothing in this Agreement is intended to be or shall be construed as an
admission by the Company or any of the other Released Parties that any of them
violated any law, interfered with any right, breached any obligation or
otherwise engaged in any improper or illegal conduct with respect to Employee or
otherwise. The Company and each of the other Released Parties expressly deny any
illegal or wrongful conduct.


17. Complete Agreement.



19



--------------------------------------------------------------------------------



This Agreement embodies the entire agreement and understanding of the parties
hereto with regard to the matters described herein and supersedes any and all
prior and/or contemporaneous agreements and understandings, oral or written,
actual or alleged, between said parties regarding such matters, including
without limitation concerning Employee’s compensation arrangements or other
terms and conditions of employment (if any), and any actual or alleged prior
employment agreement with or involving the Company or any of its affiliates.
This Agreement cannot be amended, modified, supplemented or altered except by
written amendment signed by Employee and an authorized representative of the
Company.


18. Assignment; Beneficiaries.


This Agreement may be assigned or transferred to, and shall inure to the benefit
of: (a) the Company, (b) any of the other Released Parties, and (c) any person
or entity that at any time (whether by merger, purchase or otherwise) acquires
all or substantially all of the assets or ownership interests of the Company or
any of the other Released Parties, and all payment (as applicable) and other
obligations hereunder shall upon such assignment or transfer be binding upon
such person or entity to which this Agreement is so assigned or transferred.
Employee may not assign any of her rights or obligations under this Agreement.
If Employee dies prior to payment of all severance payments as provided for in
Section 2(a), remaining severance payments will be made as otherwise provided in
this Agreement to the beneficiary designated in writing by the Employee, or if
none is so designated, to Employee’s estate.


19. Governing Law; Interpretation of the Agreement.


This Agreement shall be construed and interpreted in accordance with the laws of
the State of New York. Employee and the Company acknowledge that each party had
an equal opportunity to review and/or modify the provisions set forth in this
Agreement. Thus, in the event of any misunderstanding, ambiguity or dispute
concerning this Agreement's provisions or their interpretation, no rule of
construction shall be applied that would result in having this Agreement
interpreted against either party. The language of all parts in this Agreement
shall be construed as a whole, according to fair meaning, and not strictly for
or against any party. The headings provided in boldface are inserted for the
convenience of the parties and shall not be construed to limit or modify the
text of this Agreement.


20. Severability/Reformation.


Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law. If any provision of
this Agreement is found by a court of competent jurisdiction to be unreasonable
or otherwise unenforceable, it is the purpose and intent of the parties that any
such provision be deemed modified or limited so that, as modified or limited,
such provision may be enforced to the fullest extent possible. If any provision
of this Agreement is held to be

20



--------------------------------------------------------------------------------



prohibited by or invalid under applicable law (notwithstanding any attempted
modification or limitation pursuant to the preceding sentence), such provision
will be ineffective only to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.
21. Notices.


Any notice, request, or other communication required or permitted to be given
hereunder shall be made to the following addresses or to any other address
designated by either of the parties hereto by notice similarly given: (a) if to
the Company, to Julie K. Xanders, Esq., Office of the General Counsel, Tribune
Publishing Company, 202 W. 1st Street, Los Angeles, CA 90012;
Julie.xanders@tribpub.com; and (b) if to Employee, to her last known home
address on the Company’s records or to such other address as Employee may direct
in writing. All such notices, requests, or other communications shall be
sufficient if made in writing either (i) by personal delivery to the party
entitled thereto, (ii) by certified mail, return receipt requested, or (iii) by
express courier service with proof of delivery, and, except as otherwise
provided in Section 5 above for revocation notices, shall be effective upon
personal delivery, upon the fourth (4th) calendar day after mailing by certified
mail, or upon the second (2nd) calendar day after sending by express courier
service.
22. Knowing and Voluntary Execution.


Employee covenants that she is legally and mentally competent to enter into this
Agreement, and acknowledges that she is entering into this Agreement knowingly,
voluntarily and with full knowledge of its significance and the rights she is
waiving, that no other promises or representations whatsoever have been made to
induce her to sign this Agreement and that she has not been coerced, threatened,
or intimidated into signing this Agreement.


23. Counterparts.


This Agreement may be executed in two counterparts, each of which taken together
shall constitute one and the same instrument.










_____________________________
DENISE WARREN
      
_______________, 201_
TRIBUNE PUBLISHING COMPANY, LLC




By__________________________




_______________, 201_




21

